Title: To Benjamin Franklin from Jonathan Williams, Jr., 8 April 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes April 8. 1777.
I thank you for your kind favour of the 30th Ultimo and am happy to find that you are recovered from the Gout.
I will observe your alterations in the circular Letters which please to return as expecting them again we did not keep Copies. Whatever Business you please to throw in the way of Williams & Co. shall be carefully executed. With regard to the alderman perhaps that might be made agreeable on all sides by his joining us in the Business of your contract, especialy as I hear Mr. Morris is engaged, or about to be engaged with Mr. Gruel and Mr. Penet. The inclosed is from Mr. Hood he desires me to request you to answer it soon. Monsr. de Chantay brought a Letter from you dated 22 Jan. reccommending him to me for a passage, he says he has been sick ever since which is the reason he did not come sooner. I have offered to assist him in getting a passage in an american Ship or in a french one via St. Domingo, the first is too hazardous, the other too far round. I can do no other so I imagine he will return to paris. Potter and his Companion have never appeared.
I have ordered the Public advertizer and the London Evening post for ½ a year certain and so on ’till forbid, they shall be regularly conveyed to Congress. The first paper you know is in favour of Government the latter is strong on the other side, I therefore chose them as the truth may lay between. It is said that an american privateer of 20 Guns is arrived at Bordeaux with a prize, but I don’t know that it is more than report. I am with the greatest Respect most dutifully and affectionately Yours
J Williams Junr
 
Addressed: Doctor Franklin.
